Citation Nr: 0837231	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for cardiovascular 
disease, including coronary artery disease and myocardial 
infarctions, claimed as secondary to PTSD.  

4.  Entitlement to service connection for malaria.  

4.  Entitlement to an initial compensable evaluation for scar 
residuals on the right elbow and right thigh.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1950 to April 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and January 2007 rating 
decisions.  In June 2006, the RO denied service connection 
for PTSD, and by rating action in January 2007, the RO denied 
service connection for malaria and cardiovascular disease, 
including coronary artery disease and multiple myocardial 
infarctions, and granted service connection for scar 
residuals on the right elbow and right thigh.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Confirmation of whether the veteran engaged in combat 
with the enemy during military service is not germane to the 
outcome of the appeal.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences.  

5.  A cardiovascular disease, including coronary artery 
disease and myocardial infarction was not present in service 
or until many years after service, and there is no competent 
medical evidence that these disorders are related to service.  

6.  As the veteran is not service connected for PTSD, there 
is no service-connected disability to which any 
cardiovascular disease, including coronary artery disease and 
myocardial infarction may be attributed.  

7.  The veteran is not shown to have malaria or any residuals 
thereof at present, nor is there any competent medical 
evidence that any claimed malaria is related to service.  

8.  Since service connection was established, the veteran's 
scars of the right elbow and right thigh are not shown to be 
painful or unstable, and there is no underlying soft tissue 
damage, frequent loss of skin, or functional limitation 
attributable to the scars.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2007).  

2.  The claim of service connection for cardiovascular 
disease, including coronary artery disease and myocardial 
infarction on a secondary basis lack legal merit.  38 
U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.310 (2007).  

3.  Claimed malaria was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
West 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

4.  The criteria for a compensable evaluation for scars of 
the right elbow and right thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.31, 4.40, 4.118, Part 4, 
including Diagnostic Code 7805 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, 
letters dated in March, August, and October 2006, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

Regarding the claim for an increased rating for residual 
scars of the right elbow and right thigh, this appeal arises 
from disagreement with the initial evaluation following the 
grant of service connection.  The Board is aware of the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the pertinent case law reflects 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Dingess/Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

In this case, all VA and private medical records identified 
by the veteran have been obtained and associated with the 
claims file.  The veteran was examined by VA during the 
pendency of this appeal and was afforded an opportunity for a 
personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As for the issue of service 
connection for malaria, the Board concludes that an 
examination is not needed, as there is no competent evidence 
of record indicating that the veteran currently has malaria 
or any residuals of this condition.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists; and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
cardiovascular disease is manifest to a compensable degree 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

PTSD

The veteran believes that service connection should be 
established for PTSD based on the traumatic events he 
experienced while serving in combat during the Korean 
Conflict.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2007); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In the instant case, the veteran's service records showed 
that he was assigned to D Company, 2nd Battalion, 7th Marines, 
1st Marine Division (D Co, 2nd Bn, 7th Mar, 1st Mar Div) during 
his entire service in Korea from March 1951 to January 1952.  
His personnel records showed that he participated in 
operations against "Enemy Forces in South and Central 
Korea" but do not show that he was authorized to wear the 
Combat Action Ribbon or that he was awarded any citations or 
medals denoting valor or combat with the enemy.  

The veteran's service medical records do not show any 
complaints, treatment, abnormalities, or diagnosis referable 
to any psychiatric problems during service.  

When examined by VA in June 2006, the veteran reported that 
he was a machine gunner and was in combat most of the time he 
was in Korea.  He described his duties as a machine gunner 
and some of the combat actions he was involved in.  The 
veteran reported that he has a good relationship with his 
wife, daughter and family members, and has several good 
friends.  He helps his wife and her sister with their craft 
work, and enjoys traveling and attending reunions with his 
Marine unit annually.  The examiner noted that the veteran 
was in good physical health, keeps busy since his retirement, 
and was functioning well.  

On mental status examination, the veteran denied any 
depression or hopelessness, and said that he had some 
difficulty sleeping, but does not recall dreaming.  There was 
no evidence of a psychosis or any other psychiatric 
abnormality.  The examiner commented, in essence, that while 
the veteran expressed some symptoms of PTSD, he was not 
depressed or affected by his military experiences and denied 
any nightmares, intrusive thoughts, or any impairment in his 
daily activities associated with his combat experiences.  The 
examiner concluded that while the veteran had some PTSD 
symptoms, they were not sufficient to support a diagnosis of 
PTSD or any other psychiatric disorder.  

The remaining evidence of record includes numerous private 
medical reports from 1979 to the present, showing treatment 
primarily for cardiovascular problems.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

In this case, while the veteran believes that service 
connection should be established for PTSD based on the fact 
that he served in combat in Korea, he has not offered any 
competent evidence which suggests that he has PTSD or any 
other psychiatric disorder which is related to service.  The 
Board finds the VA medical opinion that the veteran does not 
have PTSD or any other psychiatric disorder persuasive, as it 
was based on a longitudinal review of the entire record and a 
thorough examination of the veteran.  Moreover the veteran 
has presented no competent medical evidence to dispute that 
opinion.  While the veteran is competent to provide evidence 
of observable symptoms, he is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

As there is no evidence of a psychiatric disorder in service, 
and no current diagnosis of PTSD based on the constellation 
of symptoms associated with that disorder, service connection 
for PTSD is denied.  

Cardiovascular Disease

As to the veteran's claim that his current cardiovascular 
disease, including coronary artery disease and myocardial 
infarctions are secondary to PTSD, service connection has not 
been granted for any psychiatric disorder, including PTSD.  
The provisions of 3 C.F.R. § 3.310 only apply to service 
connection for secondary disabilities caused by a service-
connected disability.  Thus, the Board concludes that there 
is no legal basis of entitlement to secondary service 
connection because the veteran has not been granted service 
connection for the disorder that allegedly caused his 
cardiovascular disease, including coronary artery disease and 
myocardial infarctions.  Therefore, with respect to the claim 
of secondary service connection, application of the law to 
the facts is dispositive, and the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  

Malaria

The veteran does not claim, nor do the service medical record 
show, that he had any signs or symptoms of malaria in 
service.  Rather, the veteran asserts that malaria was first 
manifested shortly after discharge from service and that it 
recurred several times over the next ten years.  The veteran 
asserts that he was treated with Atabrin tablets by a private 
physician for many years, but that the physician was deceased 
and his records were no longer available.  

Malaria, a chronic tropical disease, will be considered to 
have been incurred in service if it becomes manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service, even though there is no evidence of 
such disease during the period of service.  

In order to prevail on the claim for malaria, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In this case, there is no evidence contained in the veteran's 
claims folder, other than his self-described history, that he 
had malaria in service or subsequent thereto, or that he has 
any residuals of malaria at present.  While the veteran 
believes that he had malaria subsequent to service, he has 
not presented any competent medical evidence to support that 
assertion.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

While the veteran is competent to relate symptoms he has 
experienced, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran had 
malaria in service, including within one year of discharge 
from service, or that he has any residuals of malaria at 
present, there can be no valid claim.  Brammer, 3 Vet. App. 
at 223 (1992).  Accordingly, service connection for malaria 
is denied.  

Increased Rating

The issue of a compensable evaluation for scars on the right 
elbow and right thigh arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (finding staged ratings appropriate also in cases 
where the appeal was not as to the initial rating assigned 
after service connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

The veteran is currently assigned a noncompensable evaluation 
for his right elbow and right thigh scars under Diagnostic 
Code 7805, which provides that scars be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7802, 7803, and 7804.  Under DC 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion, a 10 percent disability rating is for 
assignment for an area or areas exceeding 6 square inches; a 
20 percent rating is assigned for an area or areas exceeding 
12 square inches; a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches, and a 40 percent 
rating is assigned for an area or areas exceeding 144 square 
inches.  

Under Diagnostic Code 7802, a 10 percent evaluation is 
assigned for scars, other than the head, face, or neck that 
are superficial and that do not cause limited motion and have 
an area or areas of 144 square inches or greater.  Diagnostic 
Code 7803 assigns a 10 percent evaluation for unstable, 
superficial scars.  Diagnostic Code 7804 provides a 10 
percent evaluation for superficial scars that are painful on 
examination.  Diagnostic Code 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.  

When examined by VA in October 2006, the veteran denied any 
residual symptoms associated with the right elbow and right 
thigh scars, and no pertinent neurological abnormalities or 
limitation of motion of the affected body parts was noted.  
Physical examination revealed a 2.5 cm x 3 mm superficial 
scar on the distal lateral right thigh, and two superficial, 
transverse scars on the volar surface of the distal mid-right 
forearm, measuring 2.5 cm x 2 mm and 3.5 cm x 2 mm.  The 
scars were not tender, retracted, unstable, depressed, or 
adherent.  There was no inflammation, edema, keloid 
formation, or limitation of motion of the right elbow/forearm 
or right leg/knee, and no evidence of retained foreign 
bodies.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the right elbow and right thigh 
scars.  The veteran does not report any specific residual 
problems associated with the scars, and the objective 
findings showed no evidence that the scars were poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, encompassed an area greater than 6 
square inches (39 square cm), or caused any limitation of 
function.  The VA examiner in October 2006 specifically noted 
that there was no tenderness or adherence of the scars to the 
underlying tissue.  Thus, a compensable evaluation is not 
warranted under these or any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118 (2007).  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for the right elbow 
and right thigh scars.  However, upon review of all the 
evidence of record, the Board finds that at no time during 
the pendency of the claim for an increased rating, have the 
right elbow or right thigh scars been more or less disabling 
than is reflected in the noncompensable evaluation assigned.  


ORDER

Service connection for PTSD is denied.  

Service connection for cardiovascular disease, including 
coronary artery disease and myocardial infarctions, claimed 
as secondary to PTSD is denied.  

Service connection for malaria is denied.  

An initial compensable evaluation for residual scars on the 
right elbow and right thigh is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


